Citation Nr: 1144386	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  02-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


REMAND

The Veteran served on active duty from March 1966 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  (During the course of this appeal, the Veteran appeared for a hearing before a member of the Board who is no longer employed by the Board.  In April 2011, the Veteran was given opportunity for another hearing, but declined.)

In December 1999, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  Pursuant to this claim, the Veteran was afforded a VA examination in June 2004.  After an extensive adjudicative history, the Board denied the Veteran's service connection claim in April 2009.  In a March 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) found that the June 2004 VA examiner had based a medical opinion on in-service diagnoses of lumbar strain even though these diagnoses could not be located in the Veteran's service treatment records.  Indeed, the Board acknowledged in the April 2009 decision that the Veteran's service treatment records were devoid of lumbar strain diagnoses.  Consequently, the Court found that the June 2004 VA examiner's opinion was based on an inaccurate factual premise and, thus, was inadequate for purposes of determining service connection.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, the Board's reliance upon the June 2004 VA examiner's opinion was in error.  For this reason and others, the Court vacated the Board's April 2009 decision and remanded the Veteran's claim for further development and consideration.

"Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  The Board finds that a remand is necessary in order to afford the Veteran an examination that addresses all of the salient diagnostic and etiological questions presented by the Veteran's above-captioned claim.  

Accordingly, the case is remanded to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ must afford the Veteran a VA examination by an orthopedist or rheumatologist to determine whether any current low back disorder is the result of disease or injury incurred during his active duty service.  All indicated studies must be performed, and all findings must be reported in detail.  The claims file must be made available to and contemporaneously reviewed by the examiner.  

The examiner must opine as to whether any currently diagnosed low back disorder is related to or had its onset during the Veteran's active duty service.  In rendering this opinion, the examiner must identify specific evidence (either clinical or lay evidence) in the claims file to support the conclusion reached.  The examiner must specifically acknowledge and comment upon the Veteran's November 1965 entrance examination; November 1965 report of medical history; June 1967 treatment report; July 1969 consultation report; September 1969 discharge examination; the post-service radiological examinations of record; and the Veteran's assertions of continuity of symptoms.  Further, the opinion(s) must be accompanied by a thorough rationale.  The examiner must set forth all the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  (If the Veteran does not report for examination, these medical opinions should be provided by the designated examiner based on review of the claims file.)

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence submitted since the February 2009 supplemental statement of the case.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

